



Exhibit 10.4


RADIAN GROUP INC.
2014 EQUITY COMPENSATION PLAN


STOCK OPTION GRANT


TERMS AND CONDITIONS


These Terms and Conditions (“Terms and Conditions”) are part of the Stock Option
Grant made as of May 11, 2016 (the “Grant Date”), by Radian Group Inc., a
Delaware corporation (the “Company”), to <EMPLOYEE’s NAME>, an employee of the
Company (the “Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. 2014 Equity Compensation Plan (the “Plan”),
permits the grant of stock options to purchase shares of Common Stock, in
accordance with the terms and provisions of the Plan;
WHEREAS, the Company desires to grant a Nonqualified Stock Option to the
Grantee, and the Grantee desires to accept such Nonqualified Stock Option, on
the terms and conditions set forth herein and in the Plan; and
WHEREAS, the applicable provisions of the Plan are incorporated in these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.
Grant of Option. The Company hereby awards to the Grantee a Nonqualified Stock
Option to purchase <ZZZ> shares of Common Stock at the exercise price per share
of $12.16, subject to the vesting and other conditions of these Terms and
Conditions (the “Option”). The Grantee hereby accepts the Option and agrees to
be bound by the terms and conditions of these Terms and Conditions and the Plan
with respect to the award.

2.Vesting.
(a)Provided the Grantee remains employed by the Company or a Subsidiary through
the applicable vesting date and meets any applicable vesting requirements set
forth in these Terms and Conditions, and provided that the Stock Price Hurdle
(as defined below) is met, except as set forth in Sections 3 and 4 below, the
Option awarded under these Terms and Conditions shall vest as follows:
Date
Vested Shares subject to the Option

(subject to achievement of the Stock Price Hurdle)


May 11, 2019                50% of the shares                


May 11, 2020                Remaining 50% of the shares                
(b)Notwithstanding the foregoing, the Option will only vest if the closing price
of the Company’s Common Stock on the New York Stock Exchange equals or exceeds
$15.20 (which is 125% of the fair market value of the Company’s Common Stock on
the Grant Date) for ten consecutive trading days ending on or after May 11, 2019
(the “Stock Price Hurdle”), except as provided in Sections 3 and 4 below. If the
Stock Price Hurdle has not been met on the third anniversary of the Grant Date
(May 11, 2019), the Option with respect to 50% of the shares will vest on the
first date after the third anniversary on which the Stock Price Hurdle is met,
provided the Grantee remains employed by the Company or a Subsidiary through the
applicable vesting date. If the Stock Price Hurdle has not been met on the
fourth anniversary of the Grant Date (May 11, 2020), the Option with respect to
the remaining 50% of the shares will vest on the first date after the fourth
anniversary on which the Stock Price Hurdle is met, provided the Grantee remains
employed by the Company or a Subsidiary through the applicable vesting date. The
Stock Price Hurdle must be met by May 10, 2026 in order for the Option to vest
under this Section 2.
(c)If the vesting schedule above would produce a fractional share, the portion
of the Option that is exercisable shall be rounded down to the nearest whole
share.
(d)Except as provided in Sections 3 and 4 below, no portion of the Option will
vest after the Grantee’s employment with the Company and its Subsidiaries has
terminated for any reason, whether by the Grantee or by the Company





--------------------------------------------------------------------------------





or any of its Affiliates. In the event of any termination of employment, the
Grantee will forfeit the portion of the Option that does not vest either before
the termination date or on the termination date associated with such
termination.
3.Retirement, Disability and Death.
(a)In the event of (i) the Grantee’s termination of employment due to Retirement
or (ii) the Grantee’s death or Disability while employed by the Company or a
Subsidiary, the Grantee’s Option will automatically vest in full on the date of
the Grantee’s Retirement, death or Disability, as applicable, regardless of
whether the Stock Price Hurdle has been met.
(b)For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service, without Cause, other than on account of death
or Disability, (A) following the Grantee’s attainment of age 65 and completion
of five years of service with the Company or a Subsidiary, or (B) following the
Grantee’s attainment of age 55 and completion of 10 years of service with the
Company or a Subsidiary.
(c)For purposes of these Terms and Conditions, “Disability” shall mean a
physical or mental impairment of sufficient severity that the Grantee is both
eligible for and in receipt of benefits under the long-term disability program
maintained by the Company, provided that the Grantee completes 30 days of active
service with the Company at any time after the Grant Date and prior to the first
vesting date. The date of Disability for purposes of these Terms and Conditions
is the date on which the Grantee has been in receipt of such long-term
disability benefits for six consecutive months. In the event that the Grantee is
not in active service on the Grant Date (for example, on account of short-term
disability) and the Grantee does not return to the Company and complete 30 days
of active service with the Company prior to the first vesting date, the Option
will be forfeited.
(d)For purposes of these Terms and Conditions, “Cause” shall mean the Grantee’s
(A) indictment for, conviction of, or pleading nolo contendere to, a felony or a
crime involving fraud, misrepresentation, or moral turpitude (excluding traffic
offenses other than traffic offenses involving the use of alcohol or illegal
substances), (B) fraud, dishonesty, theft, or misappropriation of funds in
connection with the Grantee’s duties with the Company and its Subsidiaries, (C)
material violation of the Company’s Code of Conduct or employment policies, as
in effect from time to time, (D) gross negligence or willful misconduct in the
performance of the Grantee’s duties with the Company and its Subsidiaries, or
(E) a breach of any written confidentiality, nonsolicitation, or noncompetition
covenant with the Company or an Affiliate, in each case as determined in the
sole discretion of the Committee.
4.Change of Control.
(a)If a Change of Control occurs, the Grantee’s Option shall continue to vest in
accordance with Section 2(a) on the third and fourth anniversaries of the Grant
Date, without regard to whether the Stock Price Hurdle is met, provided that the
Grantee remains continuously employed by the Company and its Subsidiaries
through such vesting date. If the Change of Control occurs after the third
anniversary of the Grant Date and before the Stock Price Hurdle has been met,
the Option with respect to 50% of the shares will vest on the Change of Control
date. If the Change of Control occurs after the fourth anniversary of the Grant
Date and before the Stock Price Hurdle has been met, the Option with respect to
all of the shares will vest on the Change of Control date. However, in no event
may the Option be exercised after ten years from the Grant Date.
(b)Notwithstanding the foregoing, if a Change of Control occurs and the
Grantee’s employment with the Company and its Subsidiaries is terminated by the
Company or a Subsidiary without Cause or the Grantee terminates employment for
Good Reason (as defined herein), and the Grantee’s date of termination occurs
(or in the event of the Grantee’s termination for Good Reason, the event giving
rise to Good Reason occurs), in each case, during the period beginning on the
date that is 90 days before the Change of Control and ending on the date that is
one year following the Change of Control, the Option will automatically vest in
full on the Grantee’s date of termination (or, if later, on the date of the
Change of Control), regardless of whether the Stock Price Hurdle has been met.
However, in no event may the Option be exercised after ten years from the Grant
Date.
(c)For purposes of these Terms and Conditions, “Good Reason” shall mean:
(i)a material diminution of the Grantee’s authority, duties or responsibilities;
(ii)a material reduction in the Grantee’s base salary, which, for purposes of
these Terms and Conditions, means a reduction in base salary of 10% or more that
does not apply generally to all similarly situated employees of the Company; or
(iii)any material change in the geographic location at which the Grantee must
perform the Grantee’s duties to the Company and its Subsidiaries, which, for
purposes of these Terms and Conditions, means the permanent relocation of the
Grantee’s principal place of employment to any office or location which is
located more than 100 miles from the location where the Grantee is based
immediately prior to the change in location.







--------------------------------------------------------------------------------





In order to terminate employment for Good Reason, the Grantee must provide a
written notice of termination with respect to termination for Good Reason to the
Company within 90 days after the event constituting Good Reason has occurred.
The Company shall have a period of 30 days in which it may correct the act, or
the failure to act, that gave rise to the Good Reason event as set forth in the
notice of termination. If the Company does not correct the act, or the failure
to act, the Grantee must terminate employment for Good Reason within 30 days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination. Notwithstanding the foregoing, in no event will the
Grantee have Good Reason for termination if an event described in Section
4(c)(i) occurs in connection with the Grantee’s inability to perform the
Grantee’s duties on account of illness or short-term or long-term disability.
5.Exercise of the Option. When the Option becomes vested in accordance with
Sections 2, 3, or 4 above, the Grantee may exercise part or all of the vested
and exercisable Option by delivering a duly completed notice of intent to
exercise to the Company, specifying the number of shares as to which the Option
is to be exercised and the method of payment. Payment of the exercise price
shall be made in accordance with procedures in effect from time to time based on
the type of payment being made but, in any event, prior to issuance of the
shares of Common Stock. The Grantee shall pay the exercise price (i) in cash,
(ii) by authorizing a third party to sell shares of Common Stock acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the exercise price and any applicable tax withholding resulting
from such exercise, (iii) if so permitted by the Committee and subject to such
conditions as may be established by the Committee, (1) by tendering (actually or
by attestation) shares of Common Stock owned by the Grantee and valued at the
then Fair Market Value thereof or (2) by having shares subject to the
exercisable Option withheld to pay the exercise price, with the shares valued at
the then Fair Market Value thereof, or (iv) by any combination of the foregoing.
The Company’s obligation to deliver shares of Common Stock upon exercise of the
Option shall be subject to all applicable laws, rules and regulations and also
to such approvals by governmental agencies as may be deemed appropriate by the
Committee. Upon exercise of the Option (or portion thereof), the Option (or
portion thereof) will terminate and cease to be outstanding.
6.
Transferability.

(a)During the Grantee’s lifetime, except as set forth in subsection (b) below,
exercise of the Option shall be solely by the Grantee (or the Grantee’s legal
guardian or legal representative) and, after the Grantee’s death, the Option
shall be exercisable (subject to the limitations specified in the Plan) solely
by the legal representatives of the Grantee, or by the person or persons who
acquire the right to exercise such Option by will or by the laws of descent and
distribution, to the extent that the Option was outstanding as of the date of
the Grantee’s death. Neither the Option nor any right hereunder shall be
assignable or otherwise transferable except by will or by the laws of descent
and distribution or except as otherwise permitted by the Plan, nor shall any
Option be subject to attachment, execution or other similar process. In the
event of any attempt by the Grantee to alienate, assign, pledge, hypothecate or
otherwise dispose of any Option or any right hereunder, except as provided for
herein, or in the event of the levy of any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company may terminate
any Option by notice to the Grantee and the Option and all rights hereunder
shall thereupon become null and void.
(b)Notwithstanding the foregoing, the Committee may provide that a Grantee may
transfer this Option to family members, one or more trusts for the benefit of
family members, or one or more partnerships of which family members are the only
partners, according to such terms as the Committee may determine; provided that
the Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.
7.Termination of the Option.
(a)The Option shall have a term of ten years from the Grant Date and shall
terminate at the expiration of that period (on May 10, 2026), unless the Option
is terminated at an earlier date pursuant to the provisions of these Terms and
Conditions or the Plan.
(b)The Option granted and subsequently vested hereunder (including pursuant to
Section 4 hereof) shall terminate immediately after the first to occur of: (i)
one year after the termination of the Grantee’s employment with the Company or a
Subsidiary due to an involuntary termination by the Company or a Subsidiary
without Cause (except as provided in subsection (c) below), (ii) one year after
the termination of the Grantee’s employment with the Company or a Subsidiary by
the Grantee for Good Reason during the Change of Control period described in
Section 4(b) hereof (except as provided in subsection (c) below), (iii) 90 days
after the Grantee’s voluntary termination of employment with the Company and its
Subsidiaries (except as provided in subsection (c) below or as provided in
clause (ii) above), or (iv) ten years from the Grant Date.
(c)In the event of the termination of the Grantee’s employment on account of
Retirement, Disability or death of a Grantee, the Option held by the Grantee may
be exercised, pursuant to the terms of the Plan, by the Grantee (or the
Grantee’s personal representative) at any time prior to the expiration of the
ten-year term of the Option.





--------------------------------------------------------------------------------





(d)Notwithstanding the foregoing, in no event may the Option be exercised after
ten years from the Grant Date (after May 10, 2026). Any portion of the Option
that is not vested at the time the Grantee ceases to be employed by the Company
and its Subsidiaries shall immediately terminate.
(e)In the event a Grantee’s employment is terminated by the Company or a
Subsidiary for Cause, the Option (including the vested portion, if any) held by
such Grantee shall immediately terminate and be of no further force or effect.
8.Certain Corporate Changes. If any change is made to the Common Stock (whether
by reason of merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, combination of shares, or exchange of shares or any other
change in capital structure made without receipt of consideration), then unless
such event or change results in the termination of the Option, the Committee
shall adjust, as provided in the Plan, the number and class of shares subject to
the Option held by the Grantee and/or the exercise price of such Option, and the
Stock Price Hurdle, if appropriate, to reflect the effect of such event or
change in the Company’s capital structure in such a way as to preserve the value
of the Option. Any adjustment that occurs under the terms of this Section 8 or
the Plan will not change the timing or form of payment with respect to any
exercised Option or portion thereof.
9.Restrictive Covenants.
(a)The Grantee acknowledges and agrees that, during and after the Grantee’s
employment with the Company or any of its Affiliates, the Grantee will be
subject to, and will comply with, the applicable confidentiality and other terms
specified in the Company’s Code of Conduct and Ethics, including terms
applicable to former employees. A copy of the Code of Conduct and Ethics has
been provided to the Grantee and can be accessed on the Company’s intranet. The
Code of Conduct and Ethics, including any future revisions to the Code of
Conduct and Ethics, are incorporated into and made a part of these Terms and
Conditions as if fully set forth herein.
(b)The Grantee acknowledges that the Grantee’s relationship with the Company and
its Affiliates is one of confidence and trust such that the Grantee is, and may
in the future be, privy to and/or the Grantee will develop Confidential
Information and Trade Secrets of the Company or any of its Affiliates. Subject
to the provisions of subsection (k) and Section 17, the Grantee agrees that, at
all times during the Grantee’s employment and after the Grantee’s employment
with the Company or any of its Affiliates terminates for any reason, whether by
the Grantee or by the Company or any of its Affiliates, the Grantee will hold in
strictest confidence and will not disclose, use, or publish any Confidential
Information and Trade Secrets, except as and only to the extent such disclosure,
use, or publication is required during the Grantee’s employment with the Company
or any of its Affiliates for the Grantee to fulfill the Grantee’s job duties and
responsibilities to the Company or any of its Affiliates. At all times during
the Grantee’s employment and after the Grantee’s termination of employment, the
Grantee agrees that the Grantee shall take all reasonable precautions to prevent
the inadvertent or accidental disclosure of Confidential Information and Trade
Secrets. The Grantee hereby assigns to the Company any rights the Grantee may
have or acquire in Confidential Information and Trade Secrets, whether developed
by the Grantee or others, and the Grantee acknowledges and agrees that all
Confidential Information and Trade Secrets shall be the sole property of the
Company and its assigns. For purposes of these Terms and Conditions,
“Confidential Information and Trade Secrets” shall mean information that the
Company or any of its Affiliates owns or possesses, that the Company or any of
its Affiliates have developed at significant expense and effort, that they use
or that is potentially useful in the business of the Company or any of its
Affiliates, that the Company or any of its Affiliates treat as proprietary,
private, or confidential, and that is not generally known to the public.
(c)The Grantee acknowledges and agrees that, during the Grantee’s employment
with the Company or any of its Affiliates, and for the 12 month period
immediately following the Grantee’s termination of employment for any reason,
and subject to subsection (m) below (the “Restricted Period”), the Grantee will
not, without the Company’s express written consent, engage (directly or
indirectly) in any employment or business activity within the United States
whose primary business involves or is related to providing any mortgage- or real
estate-related service or product that, during the Grantee’s employment, the
Company or any of its Affiliates provides or is actively engaged in developing
through the use of Confidential Information and Trade Secrets; provided however,
the foregoing restriction shall only apply to such service or product for which
the Grantee has had access to Confidential Information and Trade Secrets or
otherwise has had active involvement. The Grantee further agrees that, given the
nature of the business of the Company and its Affiliates and the Grantee’s
position with the Company, a nationwide geographic scope is appropriate and
reasonable.
(d)The Grantee acknowledges and agrees that, during the term of the Grantee’s
employment by the Company or any of its Affiliates and during the Restricted
Period, the Grantee shall not, directly or indirectly through others, (i) hire
or attempt to hire any employee of the Company or any of its Affiliates, (ii)
solicit or attempt to solicit any employee of the Company or any of its
Affiliates to become an employee, consultant, or independent contractor to, for,
or of any other person or business entity, or (iii) solicit or attempt to
solicit any employee, or any consultant or independent contractor of the Company
or any of its Affiliates to change or terminate his or her relationship with the
Company or any of its Affiliates, unless in each case more than six months shall
have elapsed between the last day of such person’s employment or service with
the Company or any of its Affiliates and the first date of such solicitation or
hiring or attempt to solicit or hire. If any employee, consultant, or





--------------------------------------------------------------------------------





independent contractor is hired or solicited by any entity that has hired or
agreed to hire the Grantee, such hiring or solicitation shall be conclusively
presumed to be a violation of these Terms and Conditions; provided, however,
that any hiring or solicitation pursuant to a general solicitation conducted by
an entity that has hired or agreed to hire the Grantee, or by a headhunter
employed by such entity, which does not involve the Grantee, shall not be a
violation of this subsection (d).
(e)The Grantee covenants and agrees that, during the term of the Grantee’s
employment by the Company or any of its Affiliates and during the Restricted
Period, the Grantee shall not, either directly or indirectly through others:
(i)solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within 12 months prior to the
Grantee’s date of termination or any actively sought prospective customer of the
Company or any of its Affiliates for the purpose of providing such customer or
actively sought prospective customer with services or products competitive with
those offered by the Company or any of its Affiliates during the Grantee’s
employment with the Company or any of its Affiliates; or
(ii)encourage any customer for whom the Company or any of its Affiliates
provided goods or services within 12 months prior to the Grantee’s date of
termination to reduce the level or amount of business such customer conducts
with the Company or any of its Affiliates.


Notwithstanding the foregoing, unless provided otherwise in a written agreement
entered into between the Grantee and the Company or any of its Affiliates, this
subsection (e) shall not apply after the Grantee’s termination of employment
with the Company or any of its Affiliates, if the Grantee’s employment is
terminated by the Company or any of its Affiliates without Cause.]
(f)Notwithstanding the foregoing, if the Grantee is employed in California, or
in another jurisdiction where otherwise prohibited by law, the following
provisions shall apply:
(i)Subsection (c) above shall not apply, and instead the Grantee acknowledges
and agrees that during the Grantee’s employment with the Company or any of its
Affiliates: (A) the Grantee will not engage (directly or indirectly) in any
other employment or business activity within the United States whose primary
business involves or is related to providing any mortgage- or real
estate-related service or product that the Company or any of its Affiliates
provides or is actively engaged in developing through the use of Confidential
Information and Trade Secrets; provided however, the foregoing restriction shall
only apply to such service or product for which the Grantee has had access to
Confidential Information and Trade Secrets or otherwise has had active
involvement, and (B) the Grantee will not, without the prior written consent of
the Company or any of its Affiliates, engage (directly or indirectly) in any
other employment or business activity that would tend to create an actual or
apparent conflict of interest with the Company or any of its Affiliates, or
undermine or interfere with the Grantee’s ability to devote the Grantee’s best
efforts and to fulfill the full-time duties and responsibilities of the
Grantee’s position with the Company or any of its Affiliates. The Grantee
further agrees that, given the nature of the business of the Company and its
Affiliates and the Grantee’s position with the Company, a nationwide geographic
scope is appropriate and reasonable.
(ii)Subsection (d) above shall not apply, and instead the Grantee acknowledges
and agrees that during the Grantee’s employment with the Company or any of its
Affiliates and during the one year period immediately after the Grantee’s
termination of employment for any reason, and subject to subsection (m) below
(the “Restricted Period”), the Grantee shall not, directly or indirectly through
others, solicit, encourage, or attempt to solicit or encourage any Service
Provider to terminate or reduce the Service Provider’s relationship or business
with the Company or any of its Affiliates. For the purpose of these Terms and
Conditions, “Service Provider” means persons and entities who, during the
Grantee’s employment with the Company or any of its Affiliates, were employees,
consultants, vendors, or independent contractors of the Company or any of its
Affiliates.
(iii)Subsection (e) above shall not apply, and instead the Grantee acknowledges
and agrees that as part of the Grantee’s obligations under subsection (b) above,
during the Grantee’s employment with the Company or any of its Affiliates and
after the Grantee’s employment with the Company or any of its Affiliates
terminates for any reason (whether by the Grantee or by the Company or any of
its Affiliates), the Grantee shall not, either directly or indirectly through
others, use or disclose any Confidential Information and Trade Secrets in any
effort to solicit, encourage, or attempt to solicit or encourage, any Company
Customer to terminate, reduce, or forego that Company’s Customer’s relationship
or prospective relationship with the Company or any of its Affiliates.  For
purposes of these Terms and Conditions, “Company Customer” means any person or
entity to whom the Company or any of its Affiliates provided goods or services,
or actively sought to provide goods or services, at any time during the
Grantee’s employment with the Company or any of its Affiliates.
(g)The Grantee acknowledges and agrees that the business of the Company and its
Affiliates is highly competitive, that the Confidential Information and Trade
Secrets have been developed by the Company or any of its Affiliates at
significant expense and effort, and that the restrictions contained in this
Section 9 are reasonable and necessary to protect the legitimate business
interests of the Company or any of its Affiliates.





--------------------------------------------------------------------------------





(h)The parties to these Terms and Conditions acknowledge and agree that any
breach by the Grantee of any of the covenants or agreements contained in this
Section 9 will result in irreparable injury to the Company or any of its
Affiliates, as the case may be, for which money damages could not adequately
compensate such entity. Therefore, the Company or any of its Affiliates shall
have the right (in addition to any other rights and remedies which it may have
at law or in equity and in addition to the forfeiture requirements set forth in
subsection (i) below) to seek to enforce this Section 9 and any of its
provisions by injunction, specific performance, or other equitable relief,
without bond and without prejudice to any other rights and remedies that the
Company or any of its Affiliates may have for a breach, or threatened breach, of
the restrictive covenants set forth in this Section 9. The Grantee agrees that
in any action in which the Company or any of its Affiliates seeks injunction,
specific performance, or other equitable relief, the Grantee will not assert or
contend that any of the provisions of this Section 9 are unreasonable or
otherwise unenforceable. The Grantee irrevocably and unconditionally (i) agrees
that any legal proceeding arising out of these Terms and Conditions may be
brought only in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia County,
Pennsylvania, (ii) consents to the sole and exclusive jurisdiction and venue of
such court in any such proceeding, and (iii) waives any objection to the laying
of venue of any such proceeding in any such court. The Grantee also irrevocably
and unconditionally consents to the service of any process, pleadings, notices,
or other papers.
(i)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the covenants or agreements contained in this Section 9:


(i)    The Committee may in its discretion determine that the Grantee shall
forfeit the outstanding Option (without regard to whether any portion of the
Option has vested, except as to the vested shares where forfeiture of vested
shares is expressly prohibited by law), and the outstanding Option shall
immediately terminate, and
(ii)The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received upon exercise of the Option, net of
the exercise price paid by the Grantee upon exercise of the Option; provided,
that if the Grantee has disposed of any shares of Common Stock received upon
exercise of the Option, then the Committee may require the Grantee to pay to the
Company, in cash, the fair market value of such shares of Common Stock as of the
date of disposition, net of the exercise price paid by the Grantee upon exercise
of the Option. The Committee shall exercise the right of recoupment provided in
this subsection (i)(ii) within 180 days after the Committee’s discovery of the
Grantee’s breach of any of the covenants or agreements contained in this Section
9.
(j)If any portion of the covenants or agreements contained in this Section 9,
the specific forfeiture provisions related to vested shares, or the application
thereof, is construed to be invalid or unenforceable, the other portions of such
covenants or agreements or the application thereof shall not be affected and
shall be given full force and effect without regard to the invalid or
unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Section 9 is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Section 9 shall survive the
termination of the Grantee’s employment with the Company or any of its
Affiliates and shall survive the termination of these Terms and Conditions.
(k)Nothing in these Terms and Conditions, including any restrictions on the use
of Confidential Information and Trade Secrets, shall prohibit or restrict the
Grantee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state, or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of Confidential Information and Trade Secrets,
the Grantee agrees to give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the fullest extent
possible.
(l)Nothing in these Terms and Conditions shall be deemed to constitute the grant
of any license or other right to the Grantee in respect of any Confidential
Information and Trade Secrets or other data, tangible property, or intellectual
property of the Company or any of its Affiliates.
(m)Should the Grantee violate any of the restrictive covenants of these Terms
and Conditions, then the period of the Grantee’s breach of such covenant
(“Violation Period”) shall stop the running of the corresponding Restricted
Period. Once the Grantee resumes compliance with the restrictive covenant, the
Restricted Period applicable to such covenant shall be extended for a period
equal to the Violation Period so that the Company enjoys the full benefit of the
Grantee’s compliance with the restrictive covenant for the duration of the
corresponding Restricted Period.
(n)In the event of a conflict between the terms of the confidentiality,
non-competition or non-solicitation covenants in this Section 9 and a
confidentiality, non-competition or non-solicitation covenant in a prior stock
option, restricted





--------------------------------------------------------------------------------





stock unit or other equity grant agreement between the Grantee and the Company,
the confidentiality, non-competition and non-solicitation covenants in this
Section 9 shall control as of the Grant Date.
10.Grant Subject to Plan Provisions. These Terms and Conditions are made
pursuant to the terms of the Plan, the terms of which are incorporated herein by
reference, and shall in all respects be interpreted in accordance therewith. The
decisions of the Committee shall be conclusive upon any question arising
hereunder. The Grantee’s receipt of the Option awarded under these Terms and
Conditions constitutes such Grantee’s acknowledgment that all decisions and
determinations of the Committee with respect to the Plan, these Terms and
Conditions, and/or the Option shall be final and binding on the Grantee, the
Grantee’s beneficiaries, and any other person having or claiming an interest in
such Option. The settlement of any award with respect to the Option is subject
to the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.
11.No Employment or Other Rights. Neither the granting of the Option, nor any
other action taken with respect to such Option, shall confer upon the Grantee
any right to continue in the employ of the Company or a Subsidiary or shall
interfere in any way with the right of the Company or a Subsidiary to terminate
Grantee’s employment at any time. The right of the Company or a Subsidiary to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.
12.No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death or in
accordance with the terms of these Terms and Conditions, shall have any of the
rights and privileges of a stockholder with respect to the shares subject to the
Option, except to the extent that certificates for such shares shall have been
issued upon the exercise of the Option as provided for herein (or an appropriate
book entry has been made). Except as described in the Plan, no adjustments are
made for dividends or other rights if the applicable record date occurs before
Grantee’s shares are issued (or an appropriate book entry has been made).
13.Assignment and Transfers. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and other Affiliates. These Terms and Conditions may be
assigned by the Company without the Grantee’s consent.
14.Income Taxes; Withholding Taxes. All obligations of the Company under these
Terms and Conditions shall be subject to the rights of the Company as set forth
in the Plan to withhold amounts required to be withheld for any taxes, if
applicable. At the time of exercise, the Company shall have the right to deduct
from other compensation, or to withhold shares of Common Stock, in an amount
equal to the federal (including FICA), state, local, and foreign income taxes
and other amounts as may be required by law to be withheld with respect to the
exercise of the Option, provided that any share withholding shall not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state, local, and foreign tax liabilities.
15.Applicable Law. The validity, construction, interpretation, and effect of
this instrument shall exclusively be governed by, and determined in accordance
with, the applicable laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle. This Option award shall be subject to any
required approvals by any governmental or regulatory agencies. This Option award
shall also be subject to any applicable clawback or recoupment policies, share
trading policies, and other policies that may be implemented by the Board from
time to time in accordance with applicable law. Notwithstanding anything in
these Terms and Conditions to the contrary, the Plan, these Terms and
Conditions, and the Option awarded hereunder shall be subject to all applicable
laws, including any laws, regulations, restrictions, or governmental guidance
that becomes applicable in the event of the Company’s participation in any
governmental programs, and the Committee reserves the right to modify these
Terms and Conditions and the Option as necessary to conform to any restrictions
imposed by any such laws, regulations, restrictions, or governmental guidance or
to conform to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time. As a condition of participating in the Plan, and by the Grantee’s
acceptance of the Option, the Grantee is deemed to have agreed to any such
modifications that may be imposed by the Committee, and agrees to sign such
waivers or acknowledgments as the Committee may deem necessary or appropriate
with respect to such modifications.
16.Notice. Any notice to the Company provided for in these Terms and Conditions
shall be addressed to it in care of the Corporate Secretary of the Company, 1601
Market Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Company or an Affiliate, or to such other address as the Grantee
may designate to the Company in writing in accordance with this Section. Except
as otherwise provided by this Section, any notice provided for hereunder shall
be delivered by hand, sent by telecopy or electronic mail, or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage and registry fee prepaid in the United States mail or other mail
delivery service. Notice to the Company shall be deemed effective upon receipt.
By receipt of the Option granted hereunder, Grantee hereby consents to the
delivery of information (including without





--------------------------------------------------------------------------------





limitation, information required to be delivered to the Grantee pursuant to the
applicable securities laws) regarding the Company, the Plan, and the Option via
the Company’s electronic mail system or other electronic delivery system.
17.Notice of Immunity for Confidential Disclosure of a Trade Secret to an
Attorney, the Government or in a Court Filing in Particular Circumstances. The
Grantee is hereby notified that these Terms and Conditions are entered into
pursuant to the United States Federal Trade Secrets law. In addition to other
provisions, federal law provides certain protections to individuals who disclose
a trade secret to their attorney, a court, or a government official in certain,
confidential circumstances.  Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions:
(a)Where the disclosure is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or
(b)Where the disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  See 18 U.S.C. §
1833(b)(1)).


Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.  See 18 U.S.C. § 1833(b)(2).
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed the Grantee’s
signature hereon, effective as of the Grant Date set forth above.


RADIAN GROUP INC.


By: /s/ Anita Scott
Name: Anita Scott
Title: SVP, Chief Human Resources Officer
By electronically acknowledging and accepting this Option award following the
date of the Company’s electronic notification to the Grantee, the Grantee (a)
acknowledges receipt of the Plan incorporated herein, (b) acknowledges that he
or she has read the Award Summary delivered in connection with this Option award
and these Terms and Conditions and understands the terms and conditions of them,
(c) accepts the award of the Option described in these Terms and Conditions, (d)
agrees to be bound by the terms of the Plan and these Terms and Conditions, and
(e) agrees that all decisions and determinations of the Committee with respect
to the Option shall be final and binding.









